Case 1:18-cv-02185-LJL Document 283-12 Filed 05/11/20 Page 1 of 3




                     Exhibit T2
             Case 1:18-cv-02185-LJL Document 283-12 Filed 05/11/20 Page 2 of 3


'SECS                                                                                Outgoing Telegraphic Transfer
                                                                               ACA CAPITAL GROUP LIMITED-                       -USD

Transaction Advice/s
Date                              : 02-Jan-2018                            Customer Reference
Transaction Reference
Beneficiary Name                  : STRATEGIC VISION US, LLC               Beneficiary Bank SWIFT!    : CITIUS33XXX
Beneficiary Account                                                        BIC
Beneficiary Bank                  : CITIBANK N.A.

Transaction Details
                                  Remittance Amount      Exchange Rate               Transaction Amount        Account Number
Principal
                           USD              500,000.00                         USD          500,000.00

OT - Commission in                                                             USD               74.52
lieu
OT - Handling                                                                  USD               74.52
Commission
OT - Cable                                                                     USD               14.90



Transaction Trail
SWIFT gpi Transaction Status                       SWIFT gpi Tracking Number                Elapse Time


    Originating
    Bank

 DBSSSGSG                                                                                                             EXHIBIT
 Release date and
 time
 02 Jan 2018 11:59hr

 Amount remitted
 USD
 500,000.00




Printed On        : 02-Jan-2018 12:04:25 (SGT)                                                                        Page 1    of 2
Printed By        : HON YICK


                                                               CONFIDENTIAL
                                                                                                          EASTERN-000021
             Case 1:18-cv-02185-LJL Document 283-12 Filed 05/11/20 Page 3 of 3


        DBS                                                             Outgoing Telegraphic Transfer

SWIFT MT103

2018-01-02 12:00:04.114

MT 5103 SINGLE CUSTOMER CREDIT TRANSFER

BASIC HEADER
APPLICATION HEADER
USER HEADER                    SERVICE CODE     103:
                               BANK. PRIORITY   113:NORQ
                               MSG USER REF.    108:
                               VALIDATION       119:
SENDER'S REF.                  11111111111111MM
TIME INDICATION                13C:CODE/         /TIME    SIGN OFFSET
BANK OPERATION CODE            23B:CRED
INSTRUCTION CODE               23E:
TRANS. TYPE CODE               26T:
SETTLEMENT AMOUNT              32A:DATE180102CURRENCYUSDAMOUNT500000
INSTRUCTED AMOUNT              33B:           CUR/CODEUSDAMOUNT500000
EXCHANGE RATE                  36 :
ORDERING CUSTOMER              50K:
                                    ACA CAPITAL GROUP LIMITED
                                    49TH FLOOR, BANK OF CHINA TOWER 1
                                    GARDEN ROAD CENTRAL, HONG KONG

SENDING INSTITUTION            51A:

ORDERING INST.                 52 :




SENDER'S CORR.                 53 :




RECEIVER'S CORR.               54 :




THIRD REIMBURS.INST. 55 :




INTERMEDIARY                   56 :




ACCOUNT WITH INST.             57A://




BENEFICIARY CUSTOMER 59 :
                         STRATEGIC VISION US, LLC




REMITTANCE INFO.               70 :




DETAILS OF CHARGES             71A:SHA
SENDER'S CHARGES               71F:CURRENCYUSDAMOUNT163.94
RECEIVER'S CHARGES             71G:CURRENCY   AMOUNT
SEND. TO REC. INFO.            72 :




REGULATORY REPORT               77B:




Printed On      : 02-Jan-201812:04:25 (SGT)                                                 Page 2   of 2
Printed By      : HON VICE

                                                       CONFIDENTIAL
                                                                                   EASTERN-000022
